department of the treasury internal_revenue_service washington d c date date number release date cc pa apjp br3 tl-n-1953-00 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel kentucky tennessee cc ser kyt nas from subject assistant chief_counsel administrative procedures judicial process cc pa apjp modified expedited refund in joint_committee case with agreed issue this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend tl-n-1953-00 x y year dollar_figurea issue may the service issue an expedited refund pending the completion of a tax examination after accepting a surety bond to secure the tax to be refunded if the service agrees that the taxpayer is entitled to a refund on one or more issues given the internal_revenue_service reorganization should the discretionary authority to accept a bond posted pursuant to irm be changed from the district_director to the director filed operations large and mid-sized business conclusion in considering a request for an modified expedited refund in a joint_committee case the service may refund the amount that is determined by the service as the minimum amount of overpaid tax that is due to the taxpayer if the determined refund exceeds dollar_figure million the refund must first be submitted for approval by the joint_committee provided that the service determines there is an overpayment_of_tax the service may refund the claimed overpayment_of_tax to the taxpayer after receiving joint_committee approval under delegation_order no rev the authority to issue refunds and credits after compliance with all existing procedures for review has been delegated to w_i sb_se and l msb area directors as to district directors facts in year x a corporation acquired y in a taxable stock purchase for gaap purposes x valued the liabilities it had assumed from y at their fair_market_value as of the date of the acquisition and made adjustments to the book_value of the tl-n-1953-00 liabilities later during year y redeemed some of the liabilities from x in reporting the taxable gain_or_loss on the redemption x’s accountant confused the tax and book values of the liabilities as a result x erroneously overstated the taxable_income it realized from the redemption on its income_tax return for year x reported its error on a timely-filed form 1120x amended u s_corporation income_tax return for year on which it claimed a refund of dollar_figurea an amount is excess of dollar_figure million x requested an expedited refund and is prepared to post a surety bond issued by an accepted surety company the service has not surveyed x’s return for year the service expects to examine the return but does not expect to complete the examination within the next year the agent assigned to review x’s refund claim has determined that the amended_return is correct and that without regard to other issues x is entitled to a refund in the claimed amount the error is a straightforward one that does not involve complex or technical issues legal analysis issue modified expedited refunds sec_6402 of the internal_revenue_code is the sole code provision that affirmatively authorizes the service to make refunds to a taxpayer sec_6402 provides that service may refund any balance of any_tax overpayment to a taxpayer after crediting the amount of such overpayment against any outstanding tax_liabilities of the taxpayer an overpayment although not exhaustively defined in the code is the amount by which a payment of tax exceeds the correct total amount of the taxpayer’s liability for a tax period or any amount that was assessed or collected after the expiration of the applicable_period of limitations sec_6401 332_us_524 the service is not required or authorized by statute to refund tax_payments claimed by a taxpayer if an overpayment has not been determined lewis v reynolds 281_us_201 sec_6511 provides the limitations_period within which a taxpayer must file a claim_for_refund of any_tax overpayments the general procedures for making an claim_for_refund of income_tax are found in sec_301_6402-2 sec_3 the service will issue a refund under these procedures only if it determines based upon the grounds set forth and detailed in a timely filed refund claim that there is an overpayment_of_tax sec_301_6402-4 of the regulations which addresses a claim_for_refund included on a tax_return provides one exception to the necessity that the service first determine that there is an overpayment_of_tax before making a refund if an overpayment is claimed on the taxpayer’s return to recover payments made before tl-n-1953-00 the return was filed the service may credit or refund payments in excess of the amount of tax_shown_on_the_return without awaiting examination of the completed return and without awaiting filing of a claim_for_refund implicit in this exception for refunds claimed on the return is the understanding that the service must otherwise make a determination with respect to the validity of the taxpayer’s refund claim before crediting or refunding claimed overpayments under sec_6402 sec_6411 also provides a special procedure under which a taxpayer may apply for the tentative_carryback_adjustment of tax for a prior taxable_year affected by certain carrybacks from another taxable_year because the service must quickly respond to these carryback applications the service makes a limited review of the application only for material omissions and computational errors before either disallowing the application or making a tentative refund under sec_6411 sec_1_6411-3 the application_for a carryback adjustment must be filed within twelve months after the source year in which the loss or credit to be carried back arose except for purposes of determining overpayment interest the application is not a claim for credit or refund sec_6411 last sentence see thompson v united_states u s t c big_number fed cl 492_fsupp_530 n c aff’d without pub op 638_f2d_1351 4th cir x’s refund claim is not an application under sec_6411 in general except with respect to refunds claimed on the taxpayer’s original tax_return or on an application_for tentative carryback on which a taxpayer claims an overpayment_of_tax the service does not make refunds of tax unless it has first determined that there is an overpayment_of_tax to be refunded refund claims submitted pursuant to sec_301_6402-2 and sec_3 do not in themselves provide a basis for making a refund of tax until the service determines that an overpayment exists and that the taxpayer is entitled to the refund in this case the service is prepared to make a determination that x has overpaid its income_tax for year based upon its claim_for_refund once the service makes such a determination it can refund the overpayment it has determined to x because the anticipated refund exceeds dollar_figure million the service must first comply with sec_6405 which supplements the refund authorization in sec_6402 by prohibiting the refund_or_credit of income_tax in excess of dollar_figure until after a report is submitted to the joint_committee on taxation neither sec_6405 nor the joint_committee handbook permit the making of refunds that are not authorized under sec_6402 the provisions of irm the joint_committee handbook rev provide the service’s current procedures for submitting proposed refunds for approval by tl-n-1953-00 the joint_committee in implementation of sec_6405 under the normal joint_committee review procedure a report is prepared and a case is submitted for joint_committee review only if there is a net overpayment to be refunded or credited to the taxpayer in excess of dollar_figure million after the service has completed an examination of one or more tax years a regular report is used if refunds have already been made eg in response to a sec_6411 tentative_refund_claim so that less than dollar_figure million is left to be refunded and an expedited report is made if there is a net unpaid refund in excess of dollar_figure million to be made see irm and a supplemental report is filed if further adjustments are made after one report has been filed see irm irm also provides for a modified expedite refund report to be prepared when the service has not completed action on a case chapter of the joint_committee handbook contains the procedures for using the modified expedited report per irm the modified expedite refund report may be used when there are unagreed issues as shown in section or unexamined source years as shown in section as defined in section cases involving unagreed issues are those in which the taxpayer and the service are prepared to make a partial agreement for the assessment or abatement of some tax_liabilities without resolving all of the pending issues for a tax period cases involving unexamined source years are per section those in which the service and the taxpayer have resolved the issues for the tax_year with the exception of carrybacks or carryforwards from other source years that are still being examined in both situations the modified procedures are authorized for use in obtaining joint_committee approval for an expedited refund without waiting for the completion of survey or examination action to be completed irm chapter of the handbook requires certain conditions to be met before a modified expedited refund report can be prepared and sent to the joint_committee a b there must be a claimed sec_6405 refund amount subject_to joint_committee review in excess of dollar_figure in an unexamined or unsurveyed source or carryback_year irm the examination of the unagreed issues or the source year will require a substantial period of time six months or more to resolve and the delay would deprive the taxpayer of a timely refund to which the taxpayer is clearly entitled irm and c the taxpayer must post an acceptable bond or similar security if required irm and irm tl-n-1953-00 d e f g the report must contain an explanation of why the refund is being issued before the case is completed or surveyed including a conclusion that no disadvantage to the government will occur as a result of the early refund irm and the refund may reflect only the minimum amount to which the taxpayer is entitled regardless of the outcome of the unagreed issue irm and a supplemental report must be submitted at the end of the examination or survey irm and and the refund may not be one involving tentative refunds irm and the key requirement for both unagreed issue cases and unexamined source year cases is that the modified expedite report procedures apply only to the minimum amount to which the taxpayer is entitled and only if that amount is over dollar_figure million irm in this case the service is ready to determine that x is entitled to recover the claimed refund amount in its entirety on the facts presented the service can determine that x’s income_tax for year is overpaid based upon a partial agreement with x thus provided that it obtains joint_committee approval the service may refund a portion of the previously paid tax to x under the expedited refund procedures for joint_committee cases issue authority to accept a bond the service’s administrative directives in irm require a taxpayer to post a bond or other security as a condition for submitting a modified expedited refund report irm sets forth the requirements for such a bond or similar security giving the district_director with jurisdiction over the return the responsibility for securing the bond or other security the authority of the district_director with jurisdiction over the return to act on both the claim_for_refund and the authority to report to the joint_committee on taxation under sec_6405 are provided in two delegation orders order number rev effective and updated to reflect new organization titles gives delegated officials the authority tl-n-1953-00 after compliance with all requirements of existing procedures for review to make credits or refunds within the applicable_period of limitations of overpayments in any amount of any internal revenue tax additional_amount addition to the tax assessable penalty and allowable interest thereon including those cases requiring a report to the joint_committee on taxation delegation_order number rev effective and also updated provides the authority to make the decision and report refunds and credits to the joint_committee on taxation as required by sec_6405 on cases within their jurisdiction both orders have been revised to allow activity by officials within the large and mid-sized business division lmsb and other new units during the transition_period of the internal_revenue_service restructuring these designated officials have authority that parallels that within the antecedent internal_revenue_service hierarchy see irm thus the appropriate l msb area director has the same authority as a district_director to make refunds and credits in cases within their jurisdiction and senior technical advisors to the l msb division commissioner have authority that parallels that of quality measurement staff chiefs to make decisions and reports refunds and credits to the joint_committee on taxation under sec_6405 the authority for making decisions and reporting to the joint_committee may be redelegated to team leaders team managers and team case managers case development hazards and other considerations we believe that the service can rely upon the current provisions of chapter of the joint_committee handbook to allow the taxpayers’ refund request to be submitted for joint_committee review the handbook reflects the service’s limited authority to issue refunds of overpayments under sec_6402 the proposed refund exceeds dollar_figure million and represents a minimum amount to which the service has determined the taxpayer is immediately entitled the case potentially involves either additional unagreed issues for the same tax_year or carrybacks or carryforwards from unexamined source years a modified expedite refund report should be submitted for joint_committee approval before the refund is issued please call if you have any further questions
